                      Case 1:20-cv-03493-JMF Document 26 Filed 10/23/20 Page 1 of 1




                                                                                                      10/23/2020

JAMES E. JOHNSON                             THE CITY OF NEW YORK                                     MARTIN BOWE
Corporation Counsel                                                                                    Senior Counsel
                                            LAW DEPARTMENT                                        Tel: (212) 356-0894
                                                100 CHURCH STREET                                Cell: (646) 498-7178
                                                NEW YORK, NY 10007


                                                              October 23, 2020
        VIA ECF
        Hon. Barbara Moses
        Daniel Patrick Moynihan Courthouse
        500 Pearl Street, Room 740
        New York, NY 10007

                          Re:   J.P. obo G.J. v. N.Y.C. Dep’t of Educ., 20-cv-3493 (JMF)(BCM)

        Dear Judge Moses:

               I am Senior Counsel in the office of Corporation Counsel James E. Johnson, supervising
        attorney for Defendant in the above-referenced action wherein Plaintiff seeks attorneys’ fees,
        costs and expenses for legal work on an administrative hearing under the Individuals with
        Disabilities Education Act, 20 U.S.C. §1400, et seq. (“IDEA”), as well as for this action.

                I write to inform the Court that the parties have fully resolved this case, and to thus
        respectfully request that the conference scheduled for October 29, 2020 be cancelled sine die.
        The parties expect to be able to file an executed stipulation of settlement no later than the end of
        next week.

                 Thank you for considering this submission.

                                                              Respectfully submitted,

                                                              /s/

                                                              Martin Bowe
                                                              Senior Counsel


                                                         Application GRANTED. The October 29, 2020 settlement
                                                         conference is hereby ADJOURNED SINE DIE. SO
        cc:      Rebecca Shore, Esq. (via ECF)
                                                         ORDERED.
                 Katherine Cassidy, Esq. (via ECF)


                                                         _______________________________
                                                         Barbara Moses, U.S.M.J.
                                                         October 23, 2020
